Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 1 of 20




     EXHIBIT B
     Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 2 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                   :
LEK SECURITIES CORPORATION AND ROX                                 :    Civil Action No. 1:19-cv-02142-RMB-BCM
SYSTEMS, INC.,                                                     :
                                                                   :
                                          Plaintiffs,              :
                                                                   :
                            - against -                            :
                                                                   :
NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :
HOLDING, LLC d/b/a VOLANT TRADING,                                 :
VOLANT TRADING, LLC, VOLANT LIQUIDITY, :
LLC, AND VOLANT EXECUTION, LLC,                                    :
                                                                   :
                                         Defendants.               :
                                                                   :
-------------------------------------------------------------------x


    VOLANT DEFENDANTS’ OBJECTIONS AND RESPONSES TO PLAINTIFFS’
  [PROPOSED] FIRST SET OF LIMITED, EXPEDITED DOCUMENT REQUESTS TO
                       THE VOLANT DEFENDANTS




                                                         SCHULTE ROTH & ZABEL LLP

                                                         919 Third Avenue
                                                         New York, New York 10022
                                                         Telephone: 212.756.2000

                                                         Attorneys for Volant Holding, LLC d/b/a Volant
                                                         Trading, Volant Trading, LLC, Volant
                                                         Liquidity, LLC, and Volant Execution, LLC
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 3 of 20




               Defendants Volant Holding, LLC d/b/a Volant Trading, Volant Trading, LLC,

Volant Liquidity, LLC, and Volant Execution, LLC (together, “Volant Defendants”) by and

through their attorneys, Schulte Roth & Zabel LLP, hereby object and respond to Plaintiffs’

[Proposed] First Set of Limited, Expedited Document Requests to the Volant Defendants, dated

March 8, 2019 (the “Document Requests”), as follows:

                        GENERAL OBJECTIONS AND RESPONSES

               The following general objections and responses (“General Objections”) are

incorporated into each specific objection and response that follows. The statement of any

specific objection in any response shall in no way waive or prejudice Volant Defendants’

assertion of General Objections.

           1. Volant Defendants object generally to any expedited or other discovery

proceeding on the basis that the Plaintiffs are engaging in an impermissible fishing expedition

before adequately pleading a single cause of action in their Complaint and satisfying the prongs

necessary to obtain emergency injunctive relief. Furthermore, due to Plaintiffs’ deficient

pleadings, Plaintiffs have failed to establish that this Court has jurisdiction over these

proceedings. For reasons set forth more fully in Volant Defendants’ March 13, 2019

Memorandum of Law in Opposition to Plaintiffs’ Application for a Temporary Restraining Order

and Preliminary Injunction, the Plaintiffs have failed to demonstrate a likelihood of success on

the merits; have not suffered, will not suffer and are at no risk of suffering irreparable harm

without the Court’s awarding injunctive relief; and none of the equities support the Plaintiffs’

position. Although Volant Defendants believe it is impermissible to conduct discovery before

Plaintiffs have satisfied their burdens, in an effort to keep these proceedings on track, Volant

Defendants have provided these Objections and Responses to the Document Requests, provided


                                                  2
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 4 of 20



that no part or portion thereof shall not constitute an admission that discovery is proper at this

time or a waiver of Volant Defendants’ position that Plaintiffs’ request for injunctive relief

should be denied.


           2. Volant Defendants object to the Document Requests to the extent that they seek

the production of documents that contain Volant Defendants’ proprietary business information or

other confidential information, and will not produce such documents unless they are relevant and

subject to an acceptable protective order governing who may have access to any such materials

which are produced.


           3. Volant Defendants object to the Document Requests to the extent that they seek

information that is neither relevant to any party’s claims or defenses nor proportional to the

needs of the case.


           4. Volant Defendants object to the Document Requests to the extent that they call

for the production, disclosure, or publication of any information, communication and/or

document that is protected from disclosure by the attorney-client privilege, the work product

doctrine, or any other applicable privilege or immunity from discovery.


           5. In the event that any information, communication, and/or document that is subject

to a claim of privilege or protection is produced or disclosed, upon notice from the Volant

Defendants of such inadvertent production or disclosure, any party receiving the information,

communication, and/or document must promptly return or delete the specified information and

any copies made thereof as instructed by the Volant Defendants and may not disclose or use any

such information. If the Volant Defendants produce or disclose any privileged information or

documents, such production or disclosure will have been inadvertent and shall not be deemed to

                                                  3
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 5 of 20



waive or abridge any applicable privilege or protection as to the relevant information or

documents or any other document or communication.


           6. Volant Defendants object to the definitions set forth in the Document Requests to

the extent that they are vague, ambiguous, unduly burdensome and overly broad.


           7. Volant Defendants object to Instruction No. 3 as inconsistent with or different

from the requirements of the Federal Rules of Civil Procedure, the Local Rules, and any other

applicable law or rule. Although Volant Defendants are not aware of any documents responsive

to the Document Requests which have been discarded or destroyed, Volant Defendants will not

identify documents which have been discarded or destroyed.


           8. Volant Defendants object to Instruction No. 4 to the extent it is duplicative of

Instruction No. 10 and inconsistent with or different from the requirements of the Federal Rules

of Civil Procedure, the Local Rules, and any other applicable law or rule. Subject to the General

Objections and the Specific Objections set forth below, Volant Defendants will interpret

Instruction No. 4 in accordance with the Federal Rules of Civil Procedure, the Local Rules, and

any other applicable law or rule.


           9. Volant Defendants object to Instruction No. 5 as inconsistent with or different

from the requirements of the Federal Rules of Civil Procedure, the Local Rules, and any other

applicable law or rule. Volant Defendants will not specify what disposition was made of such

documents and who now possesses, has custody of, or controls such documents.


           10. Volant Defendants object to Definition No. 1 (“Volant Defendants”) as vague,

ambiguous, and overly broad to the extent it defines Volant Defendants as anything other than


                                                4
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 6 of 20



Volant Holding, LLC d/b/a Volant Trading, Volant Trading, LLC, Volant Liquidity, LLC, and/or

Volant Execution, LLC and any person or entity under the control of such entities. Subject to the

General Objections and the Specific Objections set forth below, Volant Defendants will interpret

the term “Volant Defendants” as relating to such entities and any person or entity under the

control of such entities.


           11. Volant Defendants object specifically to Definition No. 8 (“Person” or “Persons”)

to the extent it purports to impose any burdens or duties on Volant Defendants that are

inconsistent with or exceed the requirements of the Federal Rules of Civil Procedure, Local Civ.

R. 26.3(c)(6), or any other applicable law or rule. Subject to the General Objections and the

Specific Objections set forth below, Volant Defendants will interpret the term “Person” or

“Persons” in accordance with the definition of “Person” found in the Federal Rules of Civil

Procedure, the Local Rules, and any other applicable law or rule.


           12. Volant Defendants specifically object to Definition No. 9 (“Document”) on the

grounds that it limits the definition to items “in the actual or constructive possession, custody or

control of Plaintiff.” Volant Defendants have no control over what is in the possession, custody

or control of Plaintiffs. To the extent that this amounts to a mistake by Plaintiffs, Volant

Defendants will interpret all Requests under the assumption that Plaintiffs intended to write “in

the actual or constructive possession, custody or control of Defendant.” Operating under this

assumption, Volant Defendants object to Definition No. 9 to the extent it purports to impose any

burdens or duties on Volant Defendants that are inconsistent with or exceed the requirements of

Rule 34(a)(1)(A) of the Federal Rules of Civil Procedure, Rule 26.3(c)(2) of the Local Rules of

the United States District Court for the Southern District of New York (the “Local Rules”), or

any other applicable law or rule. Subject to the General Objections and the Specific Objections

                                                  5
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 7 of 20



set forth below, Volant Defendants will interpret the term “Document” in accordance with the

definition of “Document” found in the Federal Rules of Civil Procedure, the Local Rules, and

any other applicable law or rule.


           13. Volant Defendants object to Definition No. 10 (“Communication”) to the extent it

purports to impose any burdens or duties on Volant Defendants that are inconsistent with or

exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R. 26.3(c)(1), or any

other applicable law or rule. Subject to the General Objections and the Specific Objections set

forth below, Volant Defendants will interpret the term “Communication” in accordance with the

definition of “Communication” found in the Federal Rules of Civil Procedure, the Local Rules,

and any other applicable law or rule.


           14. Volant Defendants object to Definition No. 12 (“Concerning”) to the extent it

purports to impose any burdens or duties on Volant Defendants that are inconsistent with or

exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R. 26.3(c)(7), or any

other applicable law or rule. Subject to the General Objections and the Specific Objections set

forth below, Volant Defendants will interpret the term “Concerning” in accordance with the

definition of “Concerning” found in the Federal Rules of Civil Procedure, the Local Rules, and

any other applicable law or rule.


           15. Volant Defendants object to Definition No. 14 (“Identify”) to the extent it

purports to impose any burdens or duties on Volant Defendants that are inconsistent with or

exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R. 26.3(c)(3), or any

other applicable law or rule. Subject to the General Objections and the Specific Objections set

forth below, Volant Defendants will interpret the term “Identify” in accordance with the


                                                6
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 8 of 20



definition of “Identify” found in the Federal Rules of Civil Procedure, the Local Rules, and any

other applicable law or rule.


           16. Volant Defendants object to Definition No. 15 (“Identify”) to the extent it

purports to impose any burdens or duties on Volant Defendants that are inconsistent with or

exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R. 26.3(c)(4), or any

other applicable law or rule. Subject to the General Objections and the Specific Objections set

forth below, Volant Defendants will interpret the term “Identify” in accordance with the

definition of “Identify” found in the Federal Rules of Civil Procedure, the Local Rules, and any

other applicable law or rule.


           17. Volant Defendants object to Definition No. 16 (“Identify”) to the extent it

purports to impose any burdens or duties on Volant Defendants that are inconsistent with or

exceed the requirements of the Federal Rules of Civil Procedure, Local Civ. R. 26.3(c)(3)-(4), or

any other applicable law or rule. Subject to the General Objections and the Specific Objections

set forth below, Volant Defendants will interpret the term “Identify” in accordance with the

definition of “Identify” found in the Federal Rules of Civil Procedure, the Local Rules, and any

other applicable law or rule.


           18. Any statement made herein of an intent to produce responsive documents is not,

and shall not be deemed, an admission that any such documents in fact exist, and merely

indicates that, if any such non-privileged documents exist, have not otherwise been objected to

and are within Volant Defendants’ possession, custody or control, Volant Defendants will

produce them.




                                                7
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 9 of 20



           19. Nothing herein shall be deemed an admission, concession or waiver by the Volant

Defendants of any contention with respect to the validity of any claim, defense or argument

asserted by Plaintiffs.


           20. Volant Defendants reserve the right to supplement, clarify, and revise these

responses to the extent additional information becomes available.


           21. Volant Defendants reserve all objections to the admissibility of any information

contained in the Responses. The Responses do not constitute an admission by Volant

Defendants that the information contained in the Responses is relevant to or admissible in this

proceeding.


           22. Volant Defendants expressly assert the foregoing General Objections to each and

every Request in the Subpoena and specifically incorporate the General Objections enumerated

above into each and every Response made below as though they were stated in full.


                          SPECIFIC RESPONSES AND OBJECTIONS

REQUEST NO. 1

               All documents and communications, including, but not limited to, electronic

communications of individuals identified in response to Interrogatory 1, created on or after July

13, 2018 concerning (i) Plaintiffs’ confidential and proprietary trade secret information or (ii) the

hiring, or consideration of hiring, of Louis and/or Fowler by the Volant Defendants.

RESPONSE TO REQUEST NO. 1

               Volant Defendants object to Request No. 1 on the grounds that it is vague, overly

broad, and duplicative of Request Nos. 2-6, 8, 10-11 and 14. Volant Defendants further object to

Request No. 1 to the extent that it seeks information protected by the attorney-client privilege or

                                                  8
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 10 of 20



attorney work product doctrine; that it seeks information that is not in Volant Defendants’

possession, custody or control; or that it seeks information that is neither relevant to any party’s

claims or defenses nor proportional to the needs of the case.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce non-privileged documents, if any,

located based upon a reasonable search that (i) concern Plaintiffs’ confidential and proprietary

trade secret information and (ii) concern Volant Defendants’ hiring, or consideration of hiring, of

Louis and/or Fowler to the extent that any such document pertains to Louis’s and/or Fowler’s

restrictive covenants with Plaintiffs or Plaintiffs’ confidential information.

REQUEST NO. 2

               All documents and communications, including, but not limited to, email, texts,

messaging applications and phone records, by, between or among Louis, Fowler and/or any

agents or employees of the Volant Defendants from January 2018 to the present.

RESPONSE TO REQUEST NO. 2

               Volant Defendants object to Request No. 2 on the grounds that it is ambiguous,

vague, overly broad, unduly burdensome and duplicative of Request Nos. 1 and 4-6. Volant

Defendants further object to the extent that it seeks information protected by the attorney-client

privilege or attorney work product doctrine, to the extent that it seeks information outside the

possession, custody or control of Volant Defendants and to the extent that it seeks information

that is neither relevant to any party’s claims or defenses nor proportional to the needs of the case.

               Subject to the General Objections and Specific Objections set forth in response to

this Request, Volant Defendants will produce non-privileged documents, if any, located based

upon a reasonable search that concern communications between Volant Defendants and Louis



                                                  9
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 11 of 20



and/or Fowler concerning their restrictive covenants, terms and conditions of employment with

Volant and/or Plaintiffs’ confidential information.

REQUEST NO. 3

               All documents concerning Plaintiffs’ proprietary stock and options clearing

system, including, but not limited to, the source code or architecture of Plaintiffs’ clearing

system and technology.

RESPONSE TO REQUEST NO. 3

               Volant Defendants object to Request No. 3 on the grounds that it is vague and

duplicative with Request Nos. 1, 9-11, and 14. Volant Defendants further object to the extent

that it seeks information protected by the attorney-client privilege or attorney work product

doctrine or that it seeks information outside the possession, custody or control of Volant

Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, and based upon information and belief, Volant Defendants do not

possess or control any documents that are responsive to this Request.

REQUEST NO. 4

               All documents and communications concerning Louis’s Non-Compete and

Confidentiality Agreement, dated April 1, 2004.

RESPONSE TO REQUEST NO. 4

               Volant Defendants object to Request No. 4 on the grounds that it is vague, overly

broad, including as to temporal scope, and duplicative with Request Nos. 1, 2, 6, and 10. Volant

Defendants further object to the extent that it seeks information protected by the attorney-client

privilege or attorney work product doctrine or seeks information outside the possession, custody

or control of Volant Defendants.

                                                 10
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 12 of 20



               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce non-privileged documents, if any, that

concern Louis’s Non-Compete and Confidentiality Agreement that are in Volant Defendants’

possession, custody or control and that can be located based upon a reasonable search.

REQUEST NO. 5

               All documents and communications concerning Fowler’s Non-Compete and

Confidentiality Agreement, dated October 10, 2011.

RESPONSE TO REQUEST NO. 5

               Volant Defendants object to Request No. 5 on the grounds that it is vague, overly

broad, including as to temporal scope, and duplicative with Request Nos. 1, 2, 6, and 10. Volant

Defendants further object to the extent that it seeks information protected by the attorney-client

privilege or attorney work product doctrine or seeks information outside the possession, custody

or control of Volant Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce non-privileged documents, if any, that

concern Fowler’s Non-Compete and Confidentiality Agreement that are in Volant Defendants’

possession, custody or control and that can be located based upon a reasonable search.

REQUEST NO. 6

               All documents and communications by, between or among Louis, Fowler and the

Volant Defendants concerning (i) the obligation of both Louis and Fowler not to compete for a

period of 18 months from the termination of their employment with LSC under their respective

Non-Compete and Confidentiality Agreements; (ii) Louis’s and Fowler’s acknowledgment under

their respective Non-Compete and Confidentiality Agreements that LSC’s computer products,

operational methods, and business affairs were “Confidential Information,” “not readily available

                                                11
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 13 of 20



to the public,” and constituted “trade secrets” of LSC as described in paragraphs 88-93 and 95-

104 of the Complaint; and (iii) that under the respective Non-Compete and Confidentiality

Agreements Louis and Fowler would each keep LSC’s Confidential Information secret, not

reveal it outside of the company, would not make use of the Confidential Information for their

own purposes or for the benefit of anyone other than LSC, and, upon termination of their

engagements with LSC, would return all software, data, and documents relating to LSC’s

Confidential Information in their possession; and (iv) the dates on which Volant became aware

of Louis’ and Fowler’s obligations under the respective Non-Compete and Confidentiality

Agreements.

RESPONSE TO REQUEST NO. 6

               Volant Defendants object to Request No. 6 on the grounds that it is complex,

vague and duplicative with Request Nos. 1, 2, 4 and 5. Volant Defendants further object to the

extent that it seeks information protected by the attorney-client privilege or attorney work

product doctrine or seeks information outside the possession, custody or control of Volant

Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

REQUEST NO. 7

               All documents concerning Fowler’ and/or Louis’s use of Microsoft Azure as

described in paragraphs 137-146 of the Complaint.




                                                12
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 14 of 20



RESPONSE TO REQUEST NO. 7

               Volant Defendants object to Request No. 7 to the extent that it seeks information

that is neither relevant to any party’s claims or defenses nor proportional to the needs of the case

or is outside the possession, custody or control of Volant Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

REQUEST NO. 8

               All documents and communications concerning Plaintiffs’ copyright registration

for Plaintiffs’ clearing system’s software and source code, including, but not limited to, any use

or copying of Plaintiff’s copyrighted material by any defendants as described in paragraphs 78,

181-185 of the Complaint.

RESPONSE TO REQUEST NO. 8

               Volant Defendants object to Request Nos. 8 on the grounds that it is vague,

ambiguous, unduly burdensome, overly broad and duplicative of Request Nos. 1 and 9. Volant

Defendants further object to the extent that the information is already available (see Lek Decl.

Ex. 1, 2), protected by the attorney-client privilege or attorney work product doctrine or seeks

information outside the possession, custody or control of Volant Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.



                                                 13
    Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 15 of 20



REQUEST NO. 9

                All documents and communications concerning the transferring, storing, using or

receiving of Plaintiffs’ information including, but not limited to, data, software, source code,

programs, documents, algorithms, and cloud-based accounts, by any defendants acting outside of

Plaintiffs’ control.

RESPONSE TO REQUEST NO. 9

                Volant Defendants object to Request No. 9 on the grounds that it is vague, overly

broad and duplicative of Request Nos. 1, 3, 8, 10, 11, and 14. Volant Defendants further object

to the extent that it seeks information protected by the attorney-client privilege or attorney work

product doctrine or information outside the possession, custody or control of Volant Defendants.

                Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

REQUEST NO. 10

                All documents concerning (i) the hiring, or consideration of hiring, of Louis or

Fowler by the Volant Defendants (ii) Plaintiffs, their business, and their clearing system; and/or

(iii) any work performed by, on behalf of, or at the request of, Louis and/or Fowler for the

benefit of Volant on or after July 13, 2018 concerning the plan for, creation, improvement,

modification, or development of any stock or options clearing operations or any new graphical

user interface (“GUI”) interface.

RESPONSE TO REQUEST NO. 10

                Volant Defendants object to Request No. 10 on the grounds that it is ambiguous,

unduly burdensome, overly broad and duplicative of Request Nos. 1, 3-5, 9, 11, 14 and 15.

                                                 14
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 16 of 20



Volant Defendants further object to the extent it seeks information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case, or concerns Volant

Defendants’ proprietary, confidential and trade secret information.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants direct Plaintiffs attention to Volant Defendants

Responses to Request Nos. 1, 3-5, 9, 11, 14 and 15.

REQUEST NO. 11

               All documents and communications concerning the retention by Louis or Fowler

after the termination of their employment from LSC on July 13, 2018 of any of Plaintiffs’

documents, software, or data, including, but not limited to, any confidential, proprietary and/or

trade secret information relating to computer technology, software, source code, or business

strategy.

RESPONSE TO REQUEST NO. 11

               Volant Defendants object to Request No. 11 on the grounds that it is duplicative

with Request Nos. 1, 3, 9, 10 and 14 and to the extent that it seeks information protected by the

attorney-client privilege or attorney work product doctrine or seeks information outside the

possession, custody or control of Volant Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.




                                                15
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 17 of 20



REQUEST NO. 12

               All communications between or among (i) Fowler, Louis, or their counsel, on the

one hand, and (ii) Howard Schiffman or Schulte, Roth and Zabel LLP, on the other hand, on or

after July 13, 2018.

RESPONSE TO REQUEST NO. 12

               Volant Defendants object to Request No. 12 on the grounds that it seeks

information or documents that are not in Volant Defendants’ possession, custody or control and

to the extent that it seeks information protected by the attorney-client privilege or attorney work

product doctrine.

REQUEST NO. 13

               All documents (i) responsive to any of the Interrogatories or (ii) relied upon in

answering the Interrogatories.

RESPONSE TO REQUEST NO. 13

               Volant Defendants object to Request No. 13 on the grounds that it seeks

information or documents subject to Volant Defendants’ objections to the Interrogatories.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, and any objections Volant Defendants set forth in their response to the

Interrogatories, Volant Defendants will produce non-privileged documents, if any, that are

responsive to the Interrogatories or relied upon in answering the Interrogatories that are in Volant

Defendants’ possession, custody or control and that can be located based upon a reasonable

search.

REQUEST NO. 14

               All documents and communications concerning Plaintiffs’ confidential,

proprietary and/or trade secret information.

                                                 16
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 18 of 20



RESPONSE TO REQUEST NO. 14

               Volant Defendants object to Request No. 14 on the grounds that it is vague,

unduly burdensome, overly broad and duplicative of Request Nos. 1, 3, 9, 10 and 11. Volant

Defendants further object to the extent it seeks information protected by the attorney-client

privilege or attorney work product doctrine or seeks information outside the possession, custody

or control of Volant Defendants.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

REQUEST NO. 15

               All documents including, without limitation, any business plans related to stock

and options clearing.

RESPONSE TO REQUEST NO. 15

               Volant Defendants object to Request No. 15 on the grounds that it is vague,

ambiguous, overly broad, unduly burdensome and duplicative of Request No. 10. Volant

Defendants further object to the extent it seeks information protected by the attorney-client

privilege or attorney work product doctrine; seeks information outside the possession, custody or

control of Volant Defendants; seeks information that is Volant Defendants’ proprietary,

confidential and trade secret information; or seeks information that is neither relevant to any

party’s claims or defenses nor proportional to the needs of the case.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if



                                                17
   Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 19 of 20



any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

REQUEST NO. 16

               All communications and documents concerning communications between and

among Louis, Fowler and/or B. Riley on or after November 1, 2017.

RESPONSE TO REQUEST NO. 16

               Volant Defendants object to Request No. 16 on the grounds that it is ambiguous,

vague, overly broad and unduly burdensome. Volant Defendants further object to the extent it

seeks information outside the possession, custody or control of Volant Defendants; information

that is neither relevant to any party’s claims or defenses nor proportional to the needs of the case;

or information protected by the attorney-client privilege or attorney work product doctrine.

               Subject to the General Objections and the Specific Objections set forth in

response to this Request, Volant Defendants will produce relevant non-privileged documents, if

any, that are in Volant Defendants’ possession, custody or control and that can be located based

upon a reasonable search.

Dated: New York, New York
       March 13, 2019                                 SCHULTE ROTH & ZABEL LLP


                                                      By:   /s/ Howard Schiffman
                                                            Howard Schiffman
                                                            Max Garfield
                                                            Hannah M. Thibideau

                                                            919 Third Avenue
                                                            New York, New York 10022
                                                            Telephone: 212.756.2000


                                                      Attorneys for Volant Holding, LLC d/b/a
                                                      Volant Trading, Volant Trading, LLC, Volant
                                                      Liquidity, LLC, and Volant Execution, LLC

                                                 18
Case 1:19-cv-02142-RMB-BCM Document 19-2 Filed 03/13/19 Page 20 of 20




                                 19
